Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
Claims 30-48 have been examined and are addressed below. Claims 1-29 has been previously cancelled.

Response to Amendment/Arguments
	With respect to applicant’s amendments filed on 6-15-22, they are entered and are addressed below.
	Applicant argues regarding 101 that the claim has been amended to include collecting a plurality of medical history data records form a plurality of non-transitory data memory devices sources using a processor over a communications medium. Examiner respectfully disagrees. These are generic computer components used to execute the abstract idea. Additionally, the instant claim does not have the interface that obtains a plurality of animal specific information specifically, body position, body temperature, feeding behavior and movement pattern the monitor including an rf reader and animal sensors, rf transponders. The instant claim pertains to patient care summary record that has been collected from a generic processor.
	Applicant’s arguments regarding prior art is moot in view of applicant’s amendments to the claims and are addressed below.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims  30-48 are drawn to a method and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 30 recite collecting a plurality of medical history data records for a single patient from a plurality of sources, selecting from at least one of the data records a single diagnosis representing a possible medical condition of the patient, mapping a data field from one of the plurality of medical history data records to a plurality of non-identical data fields for each of the other medical history data records as a function of a predetermined correlation between the data filed and the plurality of non-identical data fields each of the data field and the plurali9ty of non-identical fields containing data associated with a predetermined medical condition, analyzing the patient care summary record to identify confirming information supporting an analysis that the patient has the medical condition represented by the diagnosis and contradicting information supporting an analysis that the patient does not have the medical condition represented by the diagnosis code, generating a confidence score that the patient can be presumed to have a medical condition represented by the diagnosis code as a function of the confirming information and the contradicting information.
The recited limitations, as drafted, under their broadest reasonable interpretation, identifying the neurological impairment based on patient’s responses and administer therapeutic treatment to the patient. If a claim limitation, under its broadest reasonable interpretation falls within the “certain method of human activity” since it falls under grouping of abstract ideas, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. 
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “patient care summary record”, “medical record system”, “non-transitory data memory device”, “processor”, “data communications medium” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of storing the data…., which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at: 
- paragraph 105, that “he following description of a general purpose computer system is provided for completeness. The disclosed systems and methods can be implemented as software, in hardware, or as a combination of software and hardware. Consequently, the disclosed system may be implemented in the environment of a computer system or other processing system. In one exemplary embodiment, the computers and devices shown in FIGS. 1-3 may be personal computers, servers or other computing system. An example of such a computer system is shown at reference number 800 in FIG. 4. In the disclosed systems, all of the elements depicted in FIGS. 1-3, for example, can execute on one or more distinct computer systems 800, to implement the various disclosed methods. The computer system 800 includes one or more processors, such as a processor 804. The processor 804 can be a special purpose or a general purpose digital signal processor. The processor 804 is connected to a communication infrastructure 806 (for example, a bus or network). Various software implementations are described in terms of this exemplary computer system. After reading this description, it will become apparent to a person skilled in the relevant art how to implement the disclosed systems and methods using other computer systems and/or computer architectures”.
The claims recite the additional element of storing the data…., which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g).
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 31-48 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 30-39, 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ford et al (5,506,937) in view of Naghavi (2007/0225614).
With respect to claim 30 Ford teaches A method for operating a medical record system, comprising: 
collecting a plurality of medical history data records for a single patient from a plurality of non-transitory data memory device sources using a processor over a data communications medium (see for example Ford column 3 lines 50-55 “such an expert systems first pass functional imaging of a patient's heart, along with certain numeric patient data, provide a patient image base 12 and a patient data base 14”); 
selecting from at least one of the data records a diagnosis code representing a possible medical condition of the patient (Ford Column 8 lines 45-50 “when the present invention is associated with an expert system, the user interface can convey the user to an appropriate point in the domain model to enable the user to begin his/her interaction with the domain model. For example, at any time during a consultation with the expert system (e.g., as shown in FIG. 3), or once the expert system has reached a diagnostic conclusion (e.g., as shown in FIG. 4), the user is offered an opportunity to get an explanation of a particular term or concept”); 
mapping a data field from one of the plurality of medical history data records to a plurality of non-identical data fields for each of the other medical history data records as a function of a predetermined correlation between the data field and the plurality of non-identical data fields, each of the data field and the plurality of non-identical data fields containing data associated with a predetermined medical condition, and storing the data from the data field and each of the non-identical data fields from each of the plurality of medical history data records to a patient care summary record (Ford column 4 lines 37-60 “The domain model is based upon an expert view of a topic (e.g., nuclear cardiology) and includes at least one concept map (see the top level concept map in window 40 in FIGS. 5 and 6), and preferably several concept maps (an Ischemia concept map is shown in window 42 in FIG. 7). Each concept map is formed by a series of nodes (see Ischemia node 44 in the Ischemia concept map shown in window 42 in FIG. 7), and links between selected nodes (see e.g., links 46, 48 in the concept map shown in window 42 of FIG. 7). The nodes represent different concepts of the expert's view of the topic. The links represent relationships between selected concepts, also according to the expert's view of the topic. Together, the nodes and links organize the concepts into a hierarchical framework representing at least a portion of the expert's view of the topic. Thus, in FIG. 5, the top level concept map shown in window 40 represents an overview of the expert's view of the domain wherein the node labeled "first pass radionuclide ventriculogram" represents the nuclear cardiology expert's broadest concept relating to that topic. In FIG. 7, the Ischemia concept map shown in window 42 presents an overview of the expert's view of Ischemia”); 
electronically analyzing the patient care summary record to identify confirming information supporting an analysis that the patient has the medical condition represented by the diagnosis code (see for example column 2 lines 37-45 “nuclear cardiology expert system, first pass functional imaging of a patient's heart, along with certain numeric patient data, are analyzed via a knowledge-based system which can draw on several sources (e.g., image database, case library, diseases knowledge base, objects and classes knowledge base, etc.) to construct a diagnosis for the patient” and column 5 lines 49-56 “The icon 64 symbolizes a repertory grid (e.g., as shown in window 66 in FIG. 13). A repertory grid is a knowledge acquisition/explanation tool comprising a grid constructed of elements identified by the expert as related to different concepts of the domain model and values which are incorporated into the grid to weight the expert's view of those elements toward one or the other of the concepts, to help explain and/or illustrate certain aspects of an expert's view of those elements and concepts”).
Ford does not explicitly teach generating a weighted confidence level that the medical condition is present when scores assigned to the data records establish that the patient can be presumed to have the medical condition represented by the diagnosis code as a function of the confirming information.
Naghavi teaches determining a coronary calcium score, determining a Framingham risk score, determining a carotid intima media thickness, conducting a c-reactive protein test, determining a Lp-PLA2 level, and/or a variety of other techniques which may be used to provide a comprehensive determination of health condition with the methods of the present invention in order to determine the health condition of the subject (Naghavi paragraph 343).
One of ordinary skill in the art would have found it obvious to combine the teachings of Ford with Naghavi at the time of filing with the motivation of providing a more accurate assessment (Naghavi paragraph 488).

Claim 31 Ford teaches the method of claim 30. Ford does not teach wherein the confirming information includes information representing a frequency of appearance of a weight associated with the diagnosis code in the data records.
Naghavi teaches FIG. 46b depicts DTM TR values comparing CHD with non-CHD patients in the same cohort as FIG. 46a (Naghavi paragraph 101).
One of ordinary skill in the art would have found it obvious to combine the teachings of Ford with Naghavi at the time of filing with the motivation of providing a more accurate assessment (Naghavi paragraph 488).

Claim 32 Ford teaches the method of claim 31. Ford does not teach wherein a plurality of said categories of confirming information are selected based on the diagnosis code under evaluation.
Naghavi teaches determining a coronary calcium score, determining a Framingham risk score, determining a carotid intima media thickness, conducting a c-reactive protein test, determining a Lp-PLA2 level, and/or a variety of other techniques which may be used to provide a comprehensive determination of health condition with the methods of the present invention in order to determine the health condition of the subject (Naghavi paragraph 343).
One of ordinary skill in the art would have found it obvious to combine the teachings of Ford with Naghavi at the time of filing with the motivation of providing a more accurate assessment (Naghavi paragraph 488).

With respect to claim 33 Ford teaches the method of claim 32, wherein information in one of said categories of confirming information is weighted differently from information in another category of confirming information depending on the diagnosis code under evaluation (Ford column 5 lines 49-57 “A repertory grid is a knowledge acquisition/explanation tool comprising a grid constructed of elements identified by the expert as related to different concepts of the domain model and values which are incorporated into the grid to weight the expert's view of those elements toward one or the other of the concepts, to help explain and/or illustrate certain aspects of an expert's view of those elements and concepts”).

With respect to claim 34 Ford teaches the method of claim 33, wherein a hierarchy of relative value in determining whether the patient has the medical condition represented by the condition code is assigned to said categories of confirming information(see for example column 2 lines 37-45 “nuclear cardiology expert system, first pass functional imaging of a patient's heart, along with certain numeric patient data, are analyzed via a knowledge-based system which can draw on several sources (e.g., image database, case library, diseases knowledge base, objects and classes knowledge base, etc.) to construct a diagnosis for the patient” and column 5 lines 49-56 “The icon 64 symbolizes a repertory grid (e.g., as shown in window 66 in FIG. 13). A repertory grid is a knowledge acquisition/explanation tool comprising a grid constructed of elements identified by the expert as related to different concepts of the domain model and values which are incorporated into the grid to weight the expert's view of those elements toward one or the other of the concepts, to help explain and/or illustrate certain aspects of an expert's view of those elements and concepts”).

With respect to claim 35 Ford teaches the method of claim 31, wherein available confirming information is evaluated based on predetermined clinical validation rules and at least one confirming factor (Ford see for example column 2 lines 37-45).

With respect to claim 36 Ford teaches the method of claim 35, wherein available contradicting information is evaluated based on predetermined clinical validation rules at least one confirming factor comprises a positive test result from a predetermined type of test (Ford see for example column 2 lines 37-45).

With respect to claim 37 Ford teaches method of claim 30, wherein said output includes a summary report identifying medical conditions that the patient can be presumed to have based on analysis of confirming information in the data records for that patient and a plurality of weight associated with a medical conditon (Ford see for example column 2 lines 37-45).

With respect to claim 38 Ford teaches the method of claim 30. Ford does not teach wherein selecting from at least one of the data records the diagnosis code representing the possible medical condition of the patient further comprises determining whether the diagnosis code is present in at least two of the data records and whether weight associated with the diagnosis codes in the data records are greater than a predetermined weight.
Naghavi teaches determining a coronary calcium score, determining a Framingham risk score, determining a carotid intima media thickness, conducting a c-reactive protein test, determining a Lp-PLA2 level, and/or a variety of other techniques which may be used to provide a comprehensive determination of health condition with the methods of the present invention in order to determine the health condition of the subject (Naghavi paragraph 343).
One of ordinary skill in the art would have found it obvious to combine the teachings of Ford with Naghavi at the time of filing with the motivation of providing a more accurate assessment (Naghavi paragraph 488).

With respect to claim 39 Ford teaches the method of claim 38 further comprising generating the weighted confidence level as a function of the number of data records that contain the diagnosis code (Ford see for example column 2 lines 37-45).

With respect to claim 42 Ford teaches the method of claim 30, wherein the confirming information includes information representing predetermined radiology results (see for example column 3 lines 50-55 “knowledge-based system driver 16 which can draw on several knowledge bases 18 (e.g., image database, case library, diseases knowledge base, objects and classes knowledge base, etc.) to perform a diagnosis for the patient”).

With respect to claim 43 Ford teaches the method of claim 30, wherein the confirming information includes information representing a submission by a specialty provider (see for example Ford column 2 lines 37-45).

With respect to claim 44 Ford teaches the method of claim 30. Ford does not teach wherein the confirming information includes information representing hospital discharge diagnosis data.
Naghavi teaches The thermoregulatory control mechanism is effected through arteriovenous shunts that bypass pre-capillary part of the side to the post-capillary of venous side. These networks of small arterioles are highly innervated and in cases of sympathetic stimuli such as mental stress and cold exposure, their contraction increase distal resistance and results in rerouting blood flow to AV shunts. This phenomenon explains cold fingers in fingertips during adrenergic stress. The side effect of this phenomenon on digital thermal monitoring of vascular reactivity (DTM) can be significant. However, such a "noise" effect is not limited to digital thermography. Indeed, studies have shown that BAUS is similarly affected by such sympathetic conditions. To minimize the effects of these conditions on endothelia function measurement, the International Task Force for Brachial Artery Reactivity has proposed certain guidelines for subject preparation and BAUS measurement to standardize the technique. Similar considerations can be exercised for DTM. However, the fact that this technique is much more simplified and can be repeated easily (potentially at the comfort home and ambulatory monitoring), makes it possible to have a more accurate assessment of endothelial function in those with hyperadrenergic conditions (Naghavi paragraph 449).
One of ordinary skill in the art would have found it obvious to combine the teachings of Ford with Naghavi at the time of filing with the motivation of providing a more accurate assessment (Naghavi paragraph 488).

Claims 40-41 and 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ford et al (5,506,937) in view Naghavi (2007/0225614) and Kaplan (6379059).
With respect to claim 40 Ford teaches the method of claim 30. Ford does not teach wherein the confirming information includes information representing a predetermined lab test result.
Kaplan teaches storing in said hand-held computer a plurality of different types of medical data files from the group of patient identification files, doctor identification files, name and address files, medical diagnosis files, medication files, and laboratory data files (Claim 22).
One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Naghavi with Kaplan with the motivation of providing increased accuracy in preparing the medical documents (Kaplan column 1 lines 64-66).

With respect to claim 41 Ford teaches the method of claim 30. Ford does not teach wherein the confirming information includes information representing predetermined pharmacy claims or prescriptions data.
Kaplan teaches storing in said hand-held computer a plurality of different types of medical data files from the group of patient identification files, doctor identification files, name and address files, medical diagnosis files, medication files, and laboratory data files (Claim 22). One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Naghavi with Kaplan with the motivation of providing increased accuracy in preparing the medical documents (Kaplan column 1 lines 64-66).

With respect to claim 45 Ford teaches the method of claim 30. Ford does not teach wherein generating the confidence score comprises placing a greater weight on a submission by a specialty provider than on other confirming information.
Kaplan teaches the doctor identification type file may include: the doctor's name, the doctor's specialty, the doctor's business address, phone and fax number. The diagnosis type file may include diagnoses and the corresponding ICD-9 codes. The medications type file may include specific medications and instructions for use (Kaplan column 3 lines 46-51). One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Naghavi with Kaplan with the motivation of providing increased accuracy in preparing the medical documents (Kaplan column 1 lines 64-66).

With respect to claim 46 Ford teaches the method of claim 30. Ford does not teach wherein generating the confidence score comprises placing a greater weight on a submission by a specialty provider and a hospital discharge diagnosis than on other confirming information.
Kaplan teaches the doctor identification type file may include: the doctor's name, the doctor's specialty, the doctor's business address, phone and fax number. The diagnosis type file may include diagnoses and the corresponding ICD-9 codes. The medications type file may include specific medications and instructions for use (Kaplan column 3 lines 46-51). One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Naghavi with Kaplan with the motivation of providing increased accuracy in preparing the medical documents (Kaplan column 1 lines 64-66).

With respect to claim 47 Ford teaches the method of claim 30. Ford does not teach wherein generating the confidence score comprises placing a greater weight on a submission by a specialty provider and a radiology result than on other confirming information. 
Kaplan teaches the doctor identification type file may include: the doctor's name, the doctor's specialty, the doctor's business address, phone and fax number. The diagnosis type file may include diagnoses and the corresponding ICD-9 codes. The medications type file may include specific medications and instructions for use (Kaplan column 3 lines 46-51). One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Naghavi with Kaplan with the motivation of providing increased accuracy in preparing the medical documents (Kaplan column 1 lines 64-66).

With respect to claim 48 Ford taches the method of claim 30. Ford does not teach wherein generating the confidence score comprises placing a greater weight on a submission by a specialty provider and a lab test than on other confirming information. Kaplan teaches the doctor identification type file may include: the doctor's name, the doctor's specialty, the doctor's business address, phone and fax number. The diagnosis type file may include diagnoses and the corresponding ICD-9 codes. The medications type file may include specific medications and instructions for use (Kaplan column 3 lines 46-51). One of ordinary skill in the art would have found it obvious to combine the teachings of Ford in view of Naghavi with Kaplan with the motivation of providing increased accuracy in preparing the medical documents (Kaplan column 1 lines 64-66).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626